DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.		Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/14/2020 and 5/19/2030 are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Pratt et al. (US 20170248544), hereinafter ‘Pratt’.
Regarding Claims 1 and 15, Pratt teaches a system for measuring electrolyte content (Para [0028] sensor electrolyte in target gas) in an electrochemical gas sensor (100) (Fig. 1, 10 gas sensor), the system comprising: a separator material (Fig. 1, 12-1)(6) comprising a first separator material surface (Fig. 1, top of 12-1) and a second separator material surface opposite (Fig. 1, bottom of 12-1) the first separator material surface; a first electrode (4)(Fig. 1, 20 sensing electrode) configured to be disposed on the first separator material surface (Fig. 1, top of 12-1); a second electrode (7) (Fig. 1, 12 micro-electrode) configured to be disposed on the second separator material surface (Fig. 1, bottom of 12-1); a wick material (13)(Fig. 1, 14-1) comprising a first wick material surface (Fig. 1, top of 14-1) and a second wick material surface (Fig. 1, bottom of 14-1) opposite the first wick material surface; a third electrode (10)(Fig. 1, electrode of 22) configured to be disposed facing the first wick material surface (Fig. 1, top of 14-1); and a fourth electrode (17, 18)(Fig. 1, 14 micro-electrode) configured to be disposed on the second wick material surface (Fig. 1, bottom of 14-1), wherein the fourth electrode (17, 18) is configured to measure an electrical conductivity (Para [0031, 0065] conductivity measurements through use of micro-electrodes, such as electrode 14 per Para [0038]) through the wick material (13).

Regarding Claim 2, Pratt further discloses wherein the first electrode (4) is a sensing electrode (Fig. 1, electrode 20; Claim 14 discloses sensing electrode functioning to sense a target component), wherein the second electrode (7) is a reference electrode (Fig. 1, micro-electrode 12; Para [0031] microelectrodes can be used to map the location and concentration of electrolyte (e.g. by conductivity measurements)), wherein the third electrode (10) is a counter electrode (Fig. 1, electrode of 22 is counter to electrode 14; Further Para [0021] discloses combined psuedo reference/counter electrode, thus interchangeable or separate), and wherein 

Regarding Claims 3 and 5, Pratt further discloses wherein the fourth electrode (18) is a wire electrode (Para [0044] microelectrodes as platinum wire; Para [0034]).

Regarding Claim 4, Pratt further discloses wherein the fourth electrode (17) is an area electrode (Para [0033] micro-electrode having small surface; Para [0034] microdisc).

Regarding Claim 9, Pratt further discloses wherein the fourth electrode (18) is disposed on a surface of a polytetrafluoroethylene (PTFE) film tape (19) (Para [0044] microelectrodes fabricated surface of PTFE insulation).

Regarding Claim 10, Pratt further discloses wherein the third electrode (10) is configured to be disposed on the first wick material surface (Fig. 1, electrode of assembly 22 disposed on 14-1).

Regarding Claim 12, Pratt further discloses wherein the separator material (6) is a first separator material (Fig. 1, 12-1), and wherein the system further comprises a second separator material (12) comprising a third separator material surface and a fourth separator material surface (Fig. 1, saran barrier with respective top and bottom surface), wherein the third separator material surface is configured to be disposed on the third electrode (10) (Fig. 1, saran barrier disposed on electrode of assembly 22), and wherein the fourth separator material surface is configured to be disposed on the first wick material surface (Fig. 1, disposed top of 14-1).

Regarding Claim 13, Pratt further discloses wherein the system further comprises: a first connecting wire (5) configured to connect the first electrode (6) to a first electrical contact (16); a second connecting wire (8) configured to connect the second electrode (7) to a second electrical contact (16); a third connecting wire (11) configured to connect the third electrode (10) to a third electrical contact (16); and a fourth connecting wire (18) configured to connect the fourth electrode (17, 18) to a fourth electrical contact (16) (Para [0041] Electrical connecting elements, indicated at 26-1, carried by housing 26 are coupled to the various electrodes in the housing; control circuits 10c which are coupled to the connector elements 26-1 to receive signals from and coupled signals to the electrodes 12, 14, 20, 22, 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 20170248544), hereinafter ‘Pratt’ as applied to claim 1 above, and further in view of Milco (US 5624546), hereinafter ‘Milco’.

Regarding Claims 6-8, Pratt fails to explicitly disclose wherein the fourth electrode (17, 18) comprises carbon, wherein the fourth electrode (17, 18) is porous, wherein the fourth electrode (17, 18) is non-porous. 
However Milco teaches an electrochemical sensor for detecting toxic gases comprising an electrode comprising carbon and are non-porous (Col. 3, Lines 49-52) and disclosing a history use of micro-porous electrodes (Col. 2, Lines 39-43) for the benefit of providing low capacitive currents and fast response and recovery (Col. 6, Lines Col. 7, Lines 6-19).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention combine and provide wherein the fourth electrode comprises carbon, is porous, or non-porous for the benefit of providing low capacitive currents and fast response and recovery as taught by Milco in Col. 6, Lines Col. 7, Lines 6-19.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 20170248544), hereinafter ‘Pratt’, and further in view of Chapples et al. (US 20100236924), hereinafter ‘Chapples’, and further in view of Lowe et al. (US 20130309778), hereinafter ‘Lowe’.

Regarding Claim 11, Pratt fails to explicitly teach wherein the separator material (6) comprises a first hydrophilic material, wherein the wick material (13) comprises a second hydrophilic material.
However Chapples teaches a separator material (6) comprises a first hydrophilic material and wherein the wick material (13) comprises a second hydrophilic material (Para [0049-0050] wick and separator can be integral or separate and both separator and wick 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the separator material comprising a first hydrophilic material the wick material comprising a second hydrophilic material for the benefit of permitting access of a gas to be sensed to the sensing electrode and provide an electrolytic connection between the sensing and counter electrodes in all orientations of the assembly as taught by Chapples in Para [0049].
Further Pratt and Chapples fail to disclose wherein the first hydrophilic material is more hydrophilic than the second hydrophilic material.
However Lowe teaches detection of samples using an electrochemical technique (Para [0025, 0134]) comprising hydrophobic materials wherein one material is more hydrophobic than others for the benefit of controlling the level of resistance to fluid in order to preventing filling or passage of an entire channel with fluid in specific experiments compared to other experiments (Para [0192, 0018, 0089]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the first hydrophilic material as more hydrophilic than the second hydrophilic material for the benefit of controlling the level of resistance to fluid in order to preventing filling or passage of a fluid in specific experiments compared to other experiments as taught by Lowe in Para [0192, 0018, 0089].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 20170248544), hereinafter ‘Pratt’, and further in view of Lowe et al. (US 20130309778), hereinafter ‘Lowe’.

Regarding Claim 14, Pratt teaches an apparatus for measuring electrolyte content (Para [0028] sensor electrolyte in target gas) in an electrochemical gas sensor (100) (Fig. 1, 10 gas sensor), the apparatus comprising: a wick material (13)(Fig. 1, 14-1) comprising a first wick material surface (Fig. 1, top of 14-1) and a second wick material surface (Fig. 1, bottom of 14-1) opposite the first wick material surface; a first electrode (10)(Fig. 1, electrode of 22) configured to be disposed on the first wick material surface (Fig. 1, top of 14-1); a second electrode (17, 18)(Fig. 1, 14 micro-electrode) configured to be disposed on the second wick material surface (Fig. 1, bottom of 14-1); and electrolyte content monitoring circuitry (214)(Fig. 1, 10c 10d) in communication with the first electrode (10) and the second electrode (17, 18)(Para [0042-0043] control circuits 10c which are coupled to the connector elements 26-1 to receive signals from and coupled signals to the electrodes 12, 14, 20, 22, 24 so as to sense conditions in the sensors 10).
Pratt fails to disclose wherein the electrolyte content monitoring circuitry (214) is configured to measure an impedance between the second electrode (17, 18) and the first electrode (10), and measure an electrical conductivity through the wick material (13) based on the measured impedance.
However Lowe teaches conducting a measure of impedance and conductivity of a sample between electrodes (Para [0020]) using electrochemical detection techniques (Para [0025]) for the benefit of determining an accurate concentration of the analyte to be detected (Para [0020, 0025]).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide the electrolyte content monitoring circuitry configured to measure an impedance between the second electrode and the first electrode), and measure an electrical conductivity through the wick material based on the measured impedance for the benefit of determining an accurate concentration of the analyte to be detected (Para [0020, 0025]).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868